Case 2:18-cv-03266-DLI-CLP Document 31 Filed 09/30/19 Page 1 of 7 PageID #: 152
Case 2:18-cv-03266-DLI-CLP Document 31 Filed 09/30/19 Page 2 of 7 PageID #: 153
Case 2:18-cv-03266-DLI-CLP Document 31 Filed 09/30/19 Page 3 of 7 PageID #: 154
Case 2:18-cv-03266-DLI-CLP Document 31 Filed 09/30/19 Page 4 of 7 PageID #: 155
Case 2:18-cv-03266-DLI-CLP Document 31 Filed 09/30/19 Page 5 of 7 PageID #: 156
Case 2:18-cv-03266-DLI-CLP Document 31 Filed 09/30/19 Page 6 of 7 PageID #: 157
Case 2:18-cv-03266-DLI-CLP Document 31 Filed 09/30/19 Page 7 of 7 PageID #: 158




 Dated: Brooklyn, New York
                                          /s/ Cheryl L. Pollak
                                      Cheryl L. Pollak
                                      United States Magistrate Judge
                                      Eastern District of New York
